Case 1:14-cr-00062-TWP-DML Document 17 Filed 09/02/20 Page 1 of 4 PageID #: 80




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
       Plaintiff,                                      )
                                                       )
               v.                                      ) Case No. 1:14-cr-00062-TWP-DML
                                                       )
DUSTIN ELI BYRER,                                      )
                                                       )
       Defendant.                                      )

   ORDER DENYING MOTION FOR TERMINATION OF SUPERVISED RELEASE

       This matter is before the Court on Defendant Dustin Eli Byrer's ("Byrer"), pro se Motion

for Reduction in Term of Supervised Release pursuant to 18 U.S.C. § 3583(e) (Dkt. 12). Byrer

seeks termination of his lifetime ordered supervised release. For the reasons explained below, the

Motion is denied.

                                        I.   DISCUSSION

       Byrer was convicted of Receiving a Visual Depiction Involving the Sexual Exploitation of

Minors in the Middle District of Florida on February 1, 2008. He was sentenced to 82 months of

imprisonment, supervised release for life, and a $5,000.00 fine. The fine has been paid. His term

of supervised release began on March 12, 2013. Byrer requested transfer of his supervised release

and this Court accepted jurisdiction on April 7, 2014. He has been on supervised release for over

seven years. He seeks termination of supervised release asserting that he is now rehabilitated, he

desires to spend more time with his six year old daughter, and he will still be monitored because

he is required to register as a sex offender for the rest of his life. (Dkt. 12 at 19-20.)

       The Government opposes the Motion and argues,

       [T]he sentencing court was correct to impose a lifetime term of supervised release
       at sentencing. It did so to ensure that Byrer will respect the law and ensure that
Case 1:14-cr-00062-TWP-DML Document 17 Filed 09/02/20 Page 2 of 4 PageID #: 81




       children will be kept safe. Those reasons under Section 3553(a) remain true today.
       Even more so now that the defendant has a young daughter with whom he seeks
       more freedom and better access.

(Dkt. 15 at 1.) The Government disagrees with Byrer's assertion that being a registered sex

offender provides adequate supervision, because registration is not supervision. Id. at 7.

       The Court has conferred with Byrer's probation officer. Byrer shared with the probation

officer that he sought permission for release from the U.S. Bureau of Prisons to the Southern

District of Indiana because Florida did not allow sex offenders to release early to residential re-

entry centers (a/k/a "halfway houses"). The officer reports that Byrer has had several issues with

compliance during his seven years of supervision. He has viewed pornography, accessed the

internet for unapproved purposes, used marijuana, and there have been instances when he has not

followed sex offender treatment conditions. As a consequence, he served a term at the Volunteers

of America from July 8, 2016, to December 20, 2016. Since that time, he has been more

consistent in making better decisions. He successfully completed sex offender treatment in 2018

and has maintained consistent employment and he has gradually been granted more supervised

visits (in frequency and duration) with his now six year old daughter.

       However, during supervision, Byrer has failed some polygraphs and passed other

polygraphs with admissions to minor non-compliance that have been addressed in sex offender

treatment or with his probation officer. He passed his most recent polygraph, without any

admissions, on February 3, 2020; however, he missed his polygraph scheduled for August 20,

2020. The appointment has been rescheduled for September 3, 2020. That this is not the first

time he has missed a polygraph appointment shows the Court that Byrer is still working on taking

responsibility for his obligations and actions.


                                                  2
Case 1:14-cr-00062-TWP-DML Document 17 Filed 09/02/20 Page 3 of 4 PageID #: 82




       The Court determines that Byrer's request to terminate lifetime supervision, is premature.

If he were a sex offender without minor children and had been a model person under supervision,

the Court would be more inclined to reduce the term of supervision more reflective of what sex

offenders in the Southern District of Indiana might receive today at sentencing. However, Byrer

was convicted of possessing over 600 images of child pornography, as well as two videos which

depicted child pornography, and who avoided releasing to Florida – which has a reputation for

more stringent sex offender restrictions. He chose to procreate soon after his supervision began

even though he was in a short-term relationship and unstable in many ways. He struggled with

compliance in sex offender treatment and on supervised release in the early years. While he has

progressed in many areas over the years, supervision has appropriately served as guardrails on the

curvy highway Byrer has taken in life. Polygraphs and the fear of being put back in sex offender

treatment continue to help hold Byrer accountable for his decisions and actions. These guardrails

may be needed until his daughter reaches her 18th birthday. For these reasons, the Court denies

the Motion.

                                     II.   CONCLUSION

       For the reasons set forth above, Byrer's pro se Motion for Reduction in Term of Supervised

Release pursuant to 18 U.S.C. § 3583(e) (Dkt. [12]), is DENIED.

       SO ORDERED.

Date: 9/2/2020




                                                3
Case 1:14-cr-00062-TWP-DML Document 17 Filed 09/02/20 Page 4 of 4 PageID #: 83




DISTRIBUTION:

Dustin Eli Byrer
339 Deville Place
New Whiteland, Indiana 46184

Amanda Kester
UNITED STATES ATTORNEY'S OFFICE
amanda.kester@usdoj.gov

United States Probation Office




                                      4
